Action to recover damages for the death of plaintiff’s testator caused by reason of the alleged negligence of defendant. The complaint alleges that plaintiff’s testator, while walking with his wife on the sixth floor of premises 7 Highland place, Yonkers, N. Y., owned and controlled by defendant, to their apartment on said floor, tripped and was caught in a depression in said floor and was precipitated to the floor, sustaining injuries which resulted in his death about two weeks later. Judgment entered on a verdict in favor of defendant unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.